MEMORANDUM **
Edwin Rolando Ramirez, a native and citizen of El Salvador, appeals pro se the district court’s judgment denying his petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2241. We have jurisdiction under 28 U.S.C. §§ 1291 and 2253(a). We review de novo, Zitto v. Crabtree, 185 F.3d 930, 931 (9th Cir.1999) (per curiam), and we affirm.
Ramirez contends that section 212(h) of the Immigration and Nationality Act (“INA”) violates his right to equal protection because it provides a waiver of deportation to aggravated felons who are not lawful permanent residents (“LPRs”), while denying such a waiver to aggravated *819felons who are LPRs. This argument is foreclosed by Taniguchi v. Schultz, Nos. 00-16928, 00-71053, 2002 WL 1941421, *5-7 (9th Cir. Aug.23, 2002) (holding that INA § 212(h) does not violate equal protection because a rational explanation exists for denying 212(h) waivers to aggravated felon LPRs).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.